Name: Regulation (EEC) No 849/71 of the Commission of 1 April 1971 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic geography;  EU institutions and European civil service;  information technology and data processing
 Date Published: nan

 Official Journal of the European Communities 241 24.4.71 Official Journal of the European Communities No L 92/29 REGULATION (EEC) No 849/71 OF THE COMMISSION of 1 April 1971 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products agricultural products subject to a single price system, as amended by Regulation (EEC) No 2638/706 ; Whereas, moreover, certain information should be included in communications concerning exports ; Whereas, so that the extent of the application of inward processing arrangements to milk products can be assessed, Member States should, without prejudice to the provisions of Articles 6 ( 1 ) and 31 of the Council Directive of 4 March 19697 on the harmonisation of provisions laid down by law, regulation and administrative action relating to inward processing arrangements, communicate to the Commission certain information on, the granting of the benefit of inward processing arrangements to those products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having Regard to the Treaty establishing the European Economic Community ; .Having Regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 28 thereof; Whereas, following an amendment to the Common Customs Tariff concerning sub-heading 04.04 EI (b), it is necessary to alter the nomenclature of the . sub-headings included in Article 5a of Commission Regulation (EEC) No 210/693 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products, as last amended by Regulation (EEC) No 210/704 ; Whereas Article 6 ( 1 ) of Regulation (EEC) No 210/69 provides that Member States should communicate to the Commission, for all milk products and each week for the preceding week, the quantities in respect of which an export licence has been applied for ; Whereas experience has shown that, in order that the market may be run efficiently, it is now necessary to provide, in respect of certain skimmed milk powder and of butter, for a daily communication of the quantities in respect of which export licences have been applied for that day within the meaning of Article 6 of Commission Regulation (EEC) No 1373/705 of 10 July 1970 on common detailed rules for the application of the system of import and export licences and advance fixing certificates for HAS ADOPTED THIS REGULATION: Article 1 Tariff sub-heading '04.04 E I (b ) 4' shall be inserted after tariff sub-heading '04.04 E I (b ) 3 ' in Article 5a ( 1 ) of Regulation (EEC) No 210/69 . Article 2 The following shall be substituted for Article 6 of Regulation (EEC) No 210/69 : 'Article 6 1 . Member States shall communicate to the Commission :1 OJ No L 148, 28.6.1968, p. 13 , 2 OJ No L 143 , 1.7.1970, p. 1 . 3 OJ No L 28, 5.2.1969, p. 1 . 4 OJ No L 28, 5.2.1970, p. 16. 5 OJ No L 158, 20.7.1970, p . 1 . 6 OJ No L 283, 29.12.1970, p. 34. 7 OJ No L 58, 1.4.1969, p. 62. 242 Official Journal of the European Communities (c) the amount of the refund fixed in advance and the period of validity of the licence in question.' Article 3 The following Article shall be added to Regulation (EEC) No 210/69 : 'Article 6a ( a ) Each working day before 1800 hours, with regard to skimmed milk powder falling within tariff sub-heading 04.02 A II (b ) 1 and butter falling within tariff heading 04.03 , the quantities for which export licences have been applied for that day, within the meaning of Article 6 of Regulation (EEC) No 1373/70, broken down by specific rates of refund on products . Where no licences have been applied for, the communication shall be marked "none"; ( b ) Each week, with regard to the other products listed in Article 1 of Regulation (EEC) No 804/68 , the quantities for which export licences have been applied for, within the meaning of Article 6 of Regulation (EEC) No 1373/70, during the preceding week, broken down by specific rates of refund on products ; ( c) Each month the quantities exported in the preceding month broken down by specific rates of refund on products . 2 . Member States shall communicate to the Commission without delay, for products listed in Article 1 of Regulation (EEC) No 804/68 , the information relating to tenders, within ., the meaning of Article 17 (4). of Regulation (EEC) No 1373/70, which is known to them. 3 . Where an exporter, tendering within the meaning of Article 17 (4) of Regulation (EEC) No 1373/70, has applied for an export licence and has been awarded the contract, the Member State issuing the licence shall communicate to the Commission forthwith : ( a) a copy of the invitation to tender or, failing that, a statement of its conditions ; (b ) the quantities to be delivered by the exporter or exporters under the tender ; Without prejudice to the provisions of Articles 6 ( 1 ) and 31 of the Council Directive of 4 March 1969 on the harmonisation of provisions laid down by law, regulation and administrative action relating to inward processing arrange ­ ments, Member States shall communicate to the Commission, each month for the preceding month, the following information concerning the use of inward processing arrangements in respect of the products listed in Article 1 of Regulation (EEC) No 804/68 which are intended , for the manufacture of the products listed in the same Article or of the goods listed in the Annex to that Regulation :  the quantity and tariff classification of the ' goods brought in under inward processing arrangements and the country of origin of each quantity ;  the quantity, the content in products listed in Article 1 of Regulation (EEC) No 804/68 and the tariff classification of the products used in processing ;  the period for which benefit of inward processing arrangements is granted.' , Article 4 This Regulation shall enter into force on 1 April 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1971 . For the Commission The President Franco M. MALFATTI